         Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 1 of 24




                          United States District Court
                         Southern District of New York

 United States of America,

                      Plaintiff,

 v.                                           Case No. 1:14-cr-00068-LGS

 Ross William Ulbricht

                      Defendant.

  Ulbricht’s Memorandum in Support of Motion to Vacate, Set
       Aside, or Correct Sentence Under 28 U.S.C. § 2255

      Defendant Ross William Ulbricht (“Ulbricht”), through his counsel of record,

submits this Memorandum in Support of Motion to Vacate, Set Aside, or Correct

Sentence Under 28 U.S.C. § 2255. As discussed below, Ulbricht received ineffective

assistance of counsel (“IAC”) when his lawyer advised him to forgo a favorable plea

offer and proceed to trial without any viable defense. If Ulbricht had received

professionally reasonable advice he would have pleaded guilty instead of proceeding

to trial. Accordingly, for the reasons and arguments herein, the Court should grant

Ulbricht 28 U.S.C. § 2255 relief.




Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                    Page 1 of 24
        Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 2 of 24




                                     Argument

I.   ADVISING ULBRICHT AGAINST ENTERING A GUILTY PLEA THAT WOULD HAVE
     LIMITED HIS POTENTIAL SENTENCING EXPOSURE AND AVOIDED A SENTENCE
     OF LIFE IMPRISONMENT WAS INEFFECTIVE ASSISTANCE

     A. Ulbricht Rejects Plea Offer Based on Attorney’s Advice

     Before his trial, the Government offered Ulbricht a plea deal. The Government’s

offer required Ulbricht to plead guilty to an information containing federal narcotics

violations. Under the terms of the deal, Ulbricht faced a statutory range of 10 years

to life imprisonment. The Government made it clear that they were free to seek a

sentence of life imprisonment, even if Ulbricht accepted the deal.

     Trial counsel advised Ulbricht to reject the deal and proceed to trial because,

according to trial counsel, Ulbricht risked nothing: even if he went to trial and lost,

Ulbricht would be in no worse position at sentencing. Ulbricht took his trial counsel’s

advice and rejected the plea offer even though the evidence against him was

overwhelming. After Ulbricht rejected the plea agreement, the government filed an

indictment that increased the mandatory minimum to 20 years due to the existence

of a Continuing Criminal Enterprise charge. (“CCE”). Later, a superseding

indictment was filed that added three additional charges.

     To make matters worse, trial counsel conceded during the opening argument and

through stipulations that Ulbricht had created Silk Road and that large quantities of

narcotics were sold through Silk Road—conceding every element of the charges

against Ulbricht and functionally pleading him guilty at trial. Trial counsel conceded

guilt to all the elements of the offenses, despite putting forward no proof, nor defense


Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                        Page 2 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 3 of 24



that Ulbricht withdrew from the conspiracy. For its part, the district court could not

understand why Ulbricht went to trial, and, after counsel filed a new trial motion,

the court acknowledged the nature of the evidence against Ulbricht. (See Doc. 237 at

3) (“The evidence of Ulbricht’s guilt was, in all respects, overwhelming. It went

unrebutted.”). At sentencing, the court imposed multiple life sentences.

   B. Advice Given to Ulbricht was Professionally Unreasonable

   Trial counsel’s advice to Ulbricht constituted ineffective assistance of counsel.

The assessment conveyed to Ulbricht was premised solely on the operation of the

sentencing guidelines. To be sure, Ulbricht would have had nearly the same advisory

guideline range had he pleaded guilty. But the Guidelines no longer control

sentences; they are advisory and that is all. It is universally known among defense

lawyers that judges impose lighter when defendants make timely plea agreements,

accept responsibility, and exhibit remorse. It is also widely known that there is a

sentencing penalty for proceeding to trial and continuing to protest innocence in the

face of strong evidence. See, e.g., Andrew Chongseh Kim, Underestimating the Trial

Penalty: An Empirical Analysis of the Federal Trial Penalty and Critique of the

Abrams Study, 84 Miss. L.J. 1195 (2015) (“trial penalty” refers to the substantial

difference between the sentence offered in plea bargaining before trial and the

sentence imposed after a trial and conviction).

   Trial counsel never explained how Ulbricht faced enormous risk by going to trial.

Ulbricht, who had never faced a federal felony charge before this case, was unaware

that the judge could, and likely would, be more lenient if he accepted the



Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                      Page 3 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 4 of 24



government’s plea offer. Ulbricht was also not told how strong the evidence against

him truly was. Nor was Ulbricht told that the only defense at trial would be that

while Ulbricht created Silk Road, and was involved in a conspiracy to distribute

narcotics, he had quit by the time federal agents arrested him—a defense that was

not viable without proof of withdrawal from the conspiracy.

    Ulbricht never received constitutionally adequate advice before his decision to

reject the guilty plea and proceed to trial. His lawyer’s advice was professionally

unreasonable, and had Ulbricht received proper advice he would have pleaded guilty.

The Court can provide relief by placing Ulbricht in the same position he would have

been in had he received effective assistance of counsel.

    In the context of a criminal prosecution, the Sixth Amendment guarantees

effective assistance at all critical stages of the proceedings. Montejo v. Louisiana, 556

U.S. 778, 786 (2009). This right extends to the plea-bargaining process. Lafler v.

Cooper, 566 U.S. 156, 168 (2012) (“If a plea bargain has been offered, a defendant has

the right to effective assistance of counsel in considering whether to accept it.”). If a

defendant can show that his lawyer provided constitutionally deficient advice, then

“prejudice can be shown if the loss of the plea opportunity led to a trial resulting in a

conviction on more serious charges or the imposition of a more severe sentence.” Id.

    In order to prove ineffective assistance of counsel at the plea stage, a petitioner

must show that: (1) counsel’s advice was unreasonable; 2) “but for the ineffective

advice of counsel there is a reasonable probability that the plea offer would have been

presented to the court,” (2) “the court would have accepted its terms,” and (3) “the



Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                         Page 4 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 5 of 24



conviction or sentence, or both, under the offer's terms would have been less severe

than under the judgment and sentence that in fact were imposed.” Id. at 164. The

record reveals that Ulbricht can satisfy Lafler’s requirements on every score.

    C. Counsel’s Advice on the Decision Whether to Accept the Plea or Go
       Forward With Trial Was Constitutionally Deficient.

    By the time Ulbricht’s case was making its way through the courts, counsel

should have been well aware of the peril of making his case for mitigation before the

jury rather than a judge. It is generally known that sentencing judges impose more

lenient sentences when a defendant enters a timely plea of guilty, accepts

responsibility, and exhibits remorse. See, e.g., Rick Jones, Coerced Consent: Plea

Bargaining, the Trial Penalty, and American Racism, 31 FED.SENT.R. 265, 269-70

(2019) (explaining that the “average federal sentence for drug offenses for individuals

who accept a plea is 5 years, 4 months” and for those who went to trial, “the average

is 16 years”); Michael M. O’Hear, Remorse, Cooperation, and “Acceptance of

Responsibility”: The Structure, Implementation, and Reform of Section 3e1.1 of the

Federal Sentencing Guidelines, 91 NW. U. L. REV. 1507, 1511 (1997) (explaining the

“remorse paradigm” in federal sentencing that “asks whether the defendant fully and

freely admits to committing the offense, whether the defendant accepts punishment

as an appropriate consequence of the offense, whether the defendant regrets what

was done, and whether the defendant is sincerely committed to avoiding future

criminal activity”).

    By contrast, putting the government to its burden of proof in the face of

overwhelming evidence generally means a trial penalty of a significantly longer


Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                       Page 5 of 24
        Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 6 of 24



sentence. See Andrew Chongseh Kim, Underestimating the Trial Penalty: An

Empirical Analysis of the Federal Trial Penalty and Critique of the Abrams Study, 84

Miss. L. J. 1195 (2015) (revealing that the average federal defendant who goes to trial

receives a sentence 64% longer than if he had instead plead guilty); see also NATIONAL

ASSOCIATION     OF   CRIMINAL DEFENSE LAWYERS, THE TRIAL PENALTY: THE SIXTH

AMENDMENT RIGHT        TO   TRIAL   ON THE   VERGE   OF   EXTINCTION   AND   HOW   TO   SAVE IT 6

(2018) (describing the “trial penalty”). Here, opting for a trial in the face of

overwhelming evidence where Ulbricht risked conviction on a CCE charge and three

additional counts included later in a superseding indictment, all but guaranteed

Ulbricht would receive a much more severe sentence.

    When the criminal complaint was filed in this case, Ulbricht stood accused of

three very serious federal offenses, (Doc. 1), for which the evidence against Ulbricht

was strong. Prior to filing an indictment in this case, the government presented

Ulbricht with an opportunity to make essentially an open plea and avoid additional

charges. (Ulbricht Declaration1 at ). Counsel, however, advised against it. (Id. at __).

He told Ulbricht that losing at trial would produce the same sentence outcome under

the guidelines as accepting responsibility and pleading guilty, and that Ulbricht

should take his chances at trial rather than accepting the government’s plea offer.

(Id. at __). Counsel failed to explain that pleading guilty typically leads to a better

chance at a downward variance, whereas, proceeding to trial was likely to scuttle any




1
  An executed declaration based on facts within the personal knowledge of Ulbricht is
forthcoming and will be submitted to the Court shortly.

Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                                   Page 6 of 24
          Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 7 of 24



meaningful attempts at mitigation. (Id. at __). Trial counsel also failed to explain that

Ulbricht would have, at trial, limited defenses and strong evidence against him. (Id.

at __).

    Believing he had nothing to lose and everything to gain by forcing the government

to carry it’s burden of proof at trial, Ulbricht rejected the government’s offer. (Id. at

__). As a result, the government filed an indictment against Mr. Ulbricht that added

an additional CCE count (Doc. 1). Three additional counts were also added later in a

superseding indictment (Doc. 52). The jury rendered a guilty verdict on all seven

counts against Ulbricht (Doc. 237 at 3, Doc. 183). His refusal to accept responsibility,

among other factors, subsequently led to the imposition of multiple life terms plus

forty years’ imprisonment (Doc. 277 at 94).

          1) Advice Failed to Account for Advisory Nature of Guidelines

    To begin with, trial counsel was correct that accepting a guilty plea versus going

to trial would not have changed the sentencing exposure under the advisory

guidelines. Given the nature of the numerous offenses at issue here, even if the CCE

offense was removed from the sentencing calculus, a mere reduction for acceptance

of responsibility would not have affected the Total Offense Level. The narcotics

violations, money laundering, and computer hacking offenses would have been

grouped.2 When an adjustment for Ulbricht’s role in the offense was applied under



     2 The guideline for a violation of 18 U.S.C. § 1956(h) is found in § 2S1.1, and under (a)(1), the base

offense level is determined by the underlying offense, namely the narcotics offenses. Per 2D1.1(a)(5),
(c)(2) and app. n.8(D), Ulbricht receives 36 levels from the quantity of drugs. Per § 2D1.1(b)(2), a 2-
level enhancement is applicable as the offense involved credible threats of directed violence. Per
§ 2D1.1(b) (7), a 2-level enhancement is applicable because Ulbricht distributed controlled substances


Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                                         Page 7 of 24
        Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 8 of 24



U.S.S.G. § 3B1.1(a), a 4-level increase would have resulted. Resulting in a Total

Offense Level of 48. Under U.S.S.G. §5A app. n.2, an offense level of more than 43 is

to be treated as an offense level of 43, and that meant neither a 2-nor 3-level reduction

for timely accepting responsibility under U.S.S.G. § 3E1.1 would have not affected

Ulbricht’s Total Offense Level in any meaningful way.

    Although Ulbricht’s advisory guideline range would not have changed, rejecting

the government’s plea offer and proceeding to trial in the face of overwhelming

evidence carried great risk. The Guidelines are not the end-all, be-all of federal

sentencing. See Nelson v. United States, 550 U.S. 350, 351 (2009) (“[T]he Guidelines

are not only not mandatory on sentencing courts; they are also not to be presumed

reasonable.”)(emphasis added); Hughes v. United States, 138 S. Ct. 1765, 1776 (2018)

(“To be sure, the Guidelines are advisory only, and so not every sentence will be

consistent with the relevant Guidelines range.”). Sentencing courts are now free to

fashion a sentence independent of the guidelines, Nelson at 352, and the north star

for federal sentencing is no longer the advisory guidelines range, but the purposes of

sentencing found in 18 U.S.C. § 3553(a).

    Under Section 3553(a), a court must impose a sentence no greater than necessary

to comport with the statutory goals of sentencing. Consequently, the district court in

this case possessed significant discretion under the § 3553(a) factors to impose a

sentence well below the Guidelines range. Gall v. United States, 552 U.S. 38, 50



via mass-marketing by means of an interactive computer service. And, per § 2D1.1(b) (12), a 2-level
enhancement is applicable because Ulbricht maintained a premise for the purpose of manufacturing
or distributing a controlled substance. Finally, accepting guilt for violating 18 U.S.C. § 1956, would
have produced an additional 2-level increase, producing a total of 44.

Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                                    Page 8 of 24
        Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 9 of 24



(2007). Indeed, district courts within the Second Circuit have in the past issued a

majority of sentences outside “the calculated Guidelines range.” (Doc. 252 at 68)

(quoting U.S. SENT. COMM’N., PRELIMINARY QUARTERLY DATA REPORT __ (2014).

Despite the severity of the offense and obvious need for a significant prison sentence,

a timely admission of guilt had the potential to cast Ulbricht’s case for mitigation in

an entirely different light and potentially avoid a sentence of life imprisonment.

    Trial counsel’s advice at the time Ulbricht rejected the government’s plea offer

failed to address the possibility of a variance from the sentencing guidelines and how

that possibility would be compromised by contesting his guilt at trial. His advice did

not convey to Ulbricht how the federal sentencing process works, in a world of

advisory sentencing guidelines, and how Ulbricht’s claim of mitigation at sentencing

would have been significantly bolstered by a timely acceptance of a guilty plea. These

failures are especially troubling since trial counsel would later concede guilt during

Ulbricht’s trial.

    Reasonably strategy in a case where the evidence of guilt “was, in all respects,

overwhelming” that went virtually “unrebutted” at trial, was to advise Ulbricht to

take responsibility for these crimes at a stage in the proceedings where he could have

received some conceivable benefit (Doc. 237 at 3). That is especially so here, where

the only opportunity for Ulbricht to be spared from a lifetime of imprisonment was a

guilty plea, acceptance of responsibility, and a claim of mitigation at sentencing. Trial

counsel’s advice to proceed to trial in Ulbricht’s case had a negative effect on the

Court’s sentencing calculus under § 3553(a) and potentially meritorious mitigating



Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                         Page 9 of 24
        Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 10 of 24



evidence presented following trial. See United States v. Bangert, 645 F.2d 1297, 1308

(8th Cir. 1981) (noting that the district court rested it’s sentencing decision on the

defendant’s “lack of truthfulness and lack of remorse.”).

    Remorse following a guilty verdict at trial—where scarce judicial resources are

squandered on unmistakably guilty defendants—seems far less genuine than

choosing to accept responsibility at the outset of the case. In sum, counsel should have

explained that there were real upsides in accepting a plea deal and real downsides in

rejecting it and going to trial. Only by providing such advice could Ulbricht have made

an informed decision on whether to accept or reject the plea offer.

     By contrast, proceeding to trial in a case with overwhelming evidence provided

no benefit whatsoever. Worse yet, counsel conceded guilt on every essential element

of the crimes for which Ulbricht had been charged. See United States v. Ulbricht, 858

F.3d 71, 89-90 (2d Cir. 2017) (recognizing that Ulbricht’s “principal defense strategy

at trial [was] more of an effort at mitigation than outright denial of his guilt of the

conspiracy and other charges in the indictment…”); (Trial Tr. at 61 (trial counsel

speaking at opening argument) (“And Silk Road was Ross’s idea. He created it as a

completely freewheeling, free market site that could sell anything…”).3 Trial

counsel’s advice was simply unreasonable under the circumstances.




    3 See Doc. 237 at 1 (“The charges against Ulbricht stemmed from his alleged design, creation, and
operation of Silk Road—a sprawling online marketplace for illegal narcotics, computer hacking
materials, and fraudulent identification documents.”). As discussed in further detail elsewhere,
counsel also stipulated to numerous transactions involving a voluminous number of narcotics that
occurred via the Silk Road marketplace. Collectively, these concessions formed the basis for Ulbricht’s
convictions for narcotics conspiracy, money laundering, and orchestrating a continuing criminal
enterprise.

Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                                    Page 10 of 24
      Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 11 of 24



    Trial counsel’s consequential advice violated Mr. Ulbricht’s Sixth Amendment

right to effective assistance at perhaps the most critical stage of these proceedings:

his one and only opportunity to avoid federal life immurement. See United States v.

Gordon, 156 F.3d 376, 380 (2d Cir. 1998) (“[T]he decision whether to plead guilty or

contest a criminal charge is ordinarily the most important single decision in a

criminal case. . . [and] counsel may and must give the client the benefit of counsel's

professional advice on this crucial decision.”) (internal quotations and citations

omitted).

    Courts regularly find ineffective assistance where counsel fails to adequately

explain the sentencing exposure of pleading guilty versus going to trial, in addition

to the strengths of the case against the defendant. See Purdy v. United States, 208

F.3d 41, 45 (2d Cir. 2000) (“[C]ounsel must communicate the terms of the plea offer,

and should usually inform the defendant of the strengths and weaknesses of the case

against him as well as the alternative sentences to which he will most likely be

exposed.”) ; United States v. Gordon, 156 F.3d 376, 380 (2d Cir. 1998) (holding counsel

ineffective where counsel failed to provide the “comparative sentencing exposure

between standing trial accepting [the] plea offer”). Counsel was required to “explain

a matter to the extent necessary to permit the client to make informed decisions

regarding the representation,” Davis v. Greiner, 428 F.3d 81, 88 (2d Cir.2005)

(internal citation omitted), and here trial counsel failed to provide Ulbricht with

knowledge necessary to make an informed decision. In sum, trial counsel’s advice fell

well short of reasonable.



Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                      Page 11 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 12 of 24



    D. If Ulbricht received competent advice, he would have accepted the
       government’s plea offer and pleaded guilty.

    Had Ulbricht been properly advised that his potential sentencing exposure would

almost certainly increase following a jury trial—where counsel planned on conceding

guilt anyhow—he would have pleaded guilty with the hope of avoiding a life sentence.

(Ulbricht Decl. at   ). Because Ulbricht was incorrectly led to believe that he risked

absolutely nothing by proceeding to trial, he rejected the government’s offer of making

an open plea to avoid facing additional charges (Id. at     ). Had Ulbricht pled guilty

to the three counts listed in the Complaint via an Information and spared the

government the burden of a several-week trial, there was a reasonable probability he

could have avoided a sentence of life imprisonment.

        Notwithstanding the serious nature of the crimes Ulbricht committed, he

possesses a number of very admirable qualities (Doc. 252 at 2-3) (summarizing the

various grounds advanced in mitigation). Qualities that would have undoubtedly

been viewed quite differently had Ulbricht atoned for his offense early on at the outset

of this case. Ulbricht was a first-time—relatively young—offender with significant

family and community support (Doc. 252 at 8-12). He also had a lengthy record of

devoting both time and energy to charitable endeavors. (Id. at 12-14). While

reasonable minds could certainly debate as to the appropriate punishment for

Ulbricht, the numerous letters submitted on his behalf point to an individual with

the capacity for reformation. (Id. at 12-18). Ulbricht had a compelling case to make

for mitigation at sentencing.




Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                       Page 12 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 13 of 24



    While entering an essentially open plea of guilty would not have bound the court

in fashioning an appropriate sentence, taking a non-adversarial position would have

certainly reduced the likelihood of Ulbricht receiving a trial penalty consisting of life

imprisonment. See Jones v. United States, No. 3:14-CV-01513 (VLB), 2018 WL

325234, at *13 (D. Conn. Jan. 7, 2018)(“The Court imposed a below-guideline

sentence, which would have been lower had the Defendant not made statements at

sentencing that convinced the Court that he was more likely to recidivate, pose a

danger to the community, and disrespect the law by refusing to accept

responsibility for   his   co-conspirators’   conduct     in   furtherance    of    their

conspiracy.”) (emphasis added). Had Ulbricht been properly advised, he would have

accepted the plea offer. Because Ulbricht has shown deficient performance and

prejudice, he has established ineffective assistance of counsel.

    That leaves only the remedy, and Lafler provides the appropriate remedy here.

See id., 566 U.S. at 174-75 (remanding with instructions that the government reoffer

the plea agreement but providing the court with discretion in terms of fashioning an

appropriate remedy). The court should order the government to reoffer the open plea

to an Information with the charges set forth in the Complaint; the court would simply

return Ulbricht to the point in the proceedings where he was prejudiced by his

counsel’s unconstitutionally unreasonable and erroneous advice.




Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                        Page 13 of 24
      Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 14 of 24



    E. To The Extent The Court Were To Conclude That The Original Plea
       Offer Was Not A “Firm” Offer, Ulbricht’s Counsel Was Ineffective For
       Not Advising Ulbricht To Enter An Open Plea To The Original
       Indictment

    While Ulbricht respectfully submits that the Government’s original plea offer

was a firm offer, to the extent the Court concludes that it was not, Ulbricht

alternatively argues that his counsel was ineffective for failing to advise him to

enter an open plea to the original Indictment. While the penalties resulting from

the original Indictment were severe, for all of the reasons already discussed, there is

a reasonable probability the Court would have sentenced Ulbricht to less than life

in prison had he pleaded guilty in the case. Given the overwhelming evidence

against Ulbricht, it was deficient performance for counsel not to have discussed

with Ulbricht the option of entering an open plea to the Indictment. See e.g., United

States v. Booth, 432 F.3d 542 (3d Cir. 2005). Moreover, Ulbricht was prejudiced by

counsel’s deficient performance because there is a reasonable probability that he

would have entered an open plea to the original Indictment with proper advice.

II. TRIAL COUNSEL’S COMMITTED INEFFECTIVE ASSISTANCE OF COUNSEL BY
    CONCEDING ALL THE ESSENTIAL ELEMENTS OF THE OFFENSE, PLEADING
    ULBRICHT GUILTY WITH NO BENEFIT.

    Following advice from counsel, Ulbricht rejected the government’s plea offer to

accept responsibility for a three count Information. He then proceeded to trial and

risked the certainty of a life sentence with absolutely no hope of prevailing. Shortly

after the jury was empaneled, however, counsel conceded Ulbricht’s guilt with respect

to the most consequential offenses in the indictment. He did so without consulting

with Ulbricht and ultimately deprived him of any opportunity to avoid a life sentence.


Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                      Page 14 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 15 of 24



The result was a proceeding where trial counsel altogether failed to subject the

prosecution’s case against to adequate adversarial testing. For this reason, Ulbricht

asserts that these unique circumstances constitute a constructive denial of counsel

and warrant a finding or per se prejudice, as recognized by the Supreme Court in

United States v. Cronic, 466 U.S. 648 (1984).

    A. Trial counsel failed to subject the government’s case to adequate
       adversarial testing when he plead Ulbricht guilty at trial.

    A guilty plea, as the Supreme Court recognized in Boykin v. Alabama, 395 U.S.

338 (1969), is an is an event of signal significance in a criminal proceeding. By

entering a guilty plea, a defendant waives constitutional rights that inhere in a

criminal trial, including the right to trial by jury, the protection against self-

incrimination, and the right to confront one’s accusers Id. at 243. While a guilty plea

may be tactically advantageous for the defendant in certain circumstances, the

decision to do so rests solely with the client. Jones v. Barnes, 463 U.S. 745, 751 (1983).

    Absent an express waiver of such constitutional guarantees on the record, the full

panoply of trial rights must be accorded to the defendant. That is true even when

counsel believes the evidence against his client is strong. See Cronic, 466 U.S. at 656

n.19 (1984) (“[E]ven when no theory of defense is available, if the decision to stand

trial has been made, counsel must hold the prosecution to its heavy burden of proof

beyond reasonable doubt."). While a defense lawyer must, of course, be “interested in

preventing the conviction of the innocent, . . . absent a voluntary plea of guilty,” it is

crucial that a defense lawyer also “defend his client whether he is innocent or guilty.”




Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                         Page 15 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 16 of 24



United States v. Wade, 388 U.S. 218, 257 (1967) (White, J., concurring in part and

dissenting in part).

    There are, however, limited exceptions where lawyers have been permitted to

concede guilt in various aspects of a criminal prosecution without constitutional

consequences. While highly circumscribed in scope, an attorney’s carefully tailored

concessions will not be deemed ineffective so long as the objective was reasonably

related to securing a material benefit for his client. See Florida v. Nixon, 543 U.S.

175, 190-93 (2004) (discussing an instance in which counsel made a reasonable

strategic choice to concede defendant's guilt in consideration of the best outcome in

the penalty phase); Roblero v. Kernan, 756 Fed. Appx. 688, 690 (9th Cir. 2018)

(“Where the evidence of guilt on some counts is overwhelming, it may be sound

strategy for defense counsel to concede guilt on those charges and focus on the more

defensible charges, particularly if the defensible charges carry a greater penalty.”);

Underwood v. Clark, 939 F.2d 473, 474 (7th Cir. 1991) (conceding guilt of lesser

included offense is “a sound tactic when the evidence is indeed overwhelming . . . and

when the count in question is a lesser count, so that there is an advantage to be gained

by winning the confidence of the jury”). In doing so, moreover, counsel must remain

mindful of consulting with the client regarding the resulting waiver of rights. See

Nixon, 543 U.S. at 190; Strickland v. Washington, 466 U.S. 668, 688 (1984).

    None of these constitutional prerequisites mentioned immediately above were

satisfied here. Ulbricht proceeded to trial under the impression that it was in his best

interest not to plead guilty. Ulbricht was led to believe, albeit incorrectly, that his



Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                       Page 16 of 24
      Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 17 of 24



only hope of avoiding a sentence of life imprisonment was obtaining an acquittal on

the more serious offenses. Yet after the ideal time to plead guilty had passed, counsel

decided to concede guilt as to these crimes anyways, thereby guaranteeing Ulbricht’s

conviction on the most consequential offenses and the very life sentence he sought to

avoid by rejecting the government’s plea offer. Counsel did so even though the object

of the defense was to put the government to the burden of proof.

    Trial counsel conceded in his Opening Statement that Ulbricht had created and

run the Silk Road website for a few months (Doc 237 at 2). That concession essentially

constituted Ulbricht’s admission of guilt—subject to minimal corroborating

evidence—much of which was subsequently stipulated to by trial counsel. The

government obtained from trial counsel precisely what they needed in order to

persuade the jury to convict Ulbricht of each of the major charges against him,

including:

        (A) Count One, Narcotics Trafficking, where all the government was
        required to prove was (1) that Ulbricht distributed or aided and
        abetted the distribution of controlled substances, and (2) that he did
        so knowingly or intentionally (Doc 177 at 34);

        (B) Count Two, Distributing or Aiding and Abetting the Distribution
        of Narcotics by Means of the Internet, where the government had to
        prove (1) that the defendant aided and abetted others in delivering or
        distributing a controlled substance, and (2) that the delivery or
        distribution was accomplished by means of the Internet (Doc. 177 at
        42);

        (C) Count 3, Conspiracy to Violate the Narcotics Laws (Doc 177 at 49).
        The jury was specifically instructed that the extent of the defendant’s
        participation in the narcotics conspiracy has no bearing on whether
        or not he is guilty, and that it does not matter whether the defendant’s
        role in the conspiracy may have been more limited or different in
        nature from the roles of other co-conspirators. Doc. 177 at 54. The


Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                       Page 17 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 18 of 24



        jury was also instructed that ceasing to participate in a conspiracy
        does not establish withdrawal from a conspiracy, and that committing
        subsequent acts to benefit a conspiracy, after initially attempting to
        withdraw, defeats any claim that the defendant withdrew from the
        conspiracy (Id.)

        (D) Count 4, Continuing Criminal Enterprise, where the government
        had to prove that Ulbricht committed a federal narcotic felony as part
        of a series of such offenses, in cooperation with five or more people
        whom he organized or managed, and from which he derived
        substantial profit (Doc. 177 at 62-63).

    Trial counsel conceded that Ulbricht created and ran the Silk Road. Stipulations

were entered into where counsel agreed that numerous Silk Road vendors sold and

delivered controlled substances (Trial Exhibits 801 and 801A, 802 and 802A). These

same stipulations further acknowledged that Dread Pirate Roberts (allegedly the

same person as Ulbricht) charged a commission on each of these unlawful

transactions. These facts proved each of the immediately above identified charges,

including Counts 2 and 4, which led to concurrent terms of life imprisonment (Doc.

277 at 94).

    B. Pleading Ulbricht guilty before a jury rather than a judge, all but
    guaranteed him a life sentence and constitutes a constructive denial
    of within the meaning of Cronic.

    With no forewarning to his client, trial counsel conceded all the essential

elements of the crimes against his client, pleading his client guilty and removing the

government’s burden of proof. As a result, counsel failed to subject the prosecution’s

case to meaningful adversarial testing.

    In Bell v. Cone, 535 U.S. 685 (2002), the Supreme Court defined the differences

between ineffective assistance claims governed by Strickland and claims governed by



Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                     Page 18 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 19 of 24



Cronic. If a claim is governed by Strickland, a defendant must typically demonstrate

that specific errors made by trial counsel affected the ability of the defendant to

receive a fair trial. If a claim is governed by Cronic, however, the defendant need not

demonstrate any prejudice resulting from the lack of effective counsel. Three types of

cases warrant Cronic’s presumption-of-prejudice analysis. The first is the complete

denial of counsel, in which “the accused is denied the presence of counsel at ‘a critical

stage.’” Bell, 535 U.S. at 695. The second is when counsel “‘entirely fails to subject

the prosecution's case to meaningful adversarial testing.’” Id. (quoting Cronic, 466

U.S. at 659). The third is when counsel is placed in circumstances in which competent

counsel very likely could not render assistance. Id.

    Trial counsel’s concession of guilt entirely failed to subject the prosecution’s case

to meaningful adversarial testing. See Cronic, 466 U.S. at 668. Trial counsel’s

concession and his stipulation to the drug evidence defeated any defense that

Ulbricht might have had. After conceding that Ulbricht had created and managed the

Silk Road, trial counsel provided no evidence or plausible argument that Ulbricht had

withdrawn from the narcotics conspiracy, or that he had never joined the conspiracy

(Doc. 237 at 2-3). See e.g., United States v. Flaharty, 295 F.3d 182, 192 (2d Cir. 2002)

(“Withdraw is an affirmative defense and the defendant has the burden of showing

that he performed affirmative acts that were "inconsistent with the object of the

conspiracy and communicated in a manner reasonably calculated to reach co-

conspirators, mere cessation of activity is insufficient.”) (internal citations and

quotations omitted); United States v. Rodriguez, 392 F.3d 539, 544 (2d Cir. 2004) (“To



Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                        Page 19 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 20 of 24



sustain a conspiracy conviction, the government must present some evidence from

which it can reasonably be inferred that the person charged with conspiracy knew of

the existence of the scheme alleged in the indictment and knowingly joined and

participated in it.”). In fact, trial counsel expressly decided against advancing any

claim that Ulbricht withdrew from the conspiracy. See Tr. 1567 (“Our defense is not

withdrawal.”); Doc. 168 at 4 (“As a threshold matter, the government’s proposed

instruction regarding withdrawal is inappropriate because Mr. Ulbricht does not

intend to interpose the defense of withdrawal.”).

    The Supreme Court has recognized that defense counsel’s concession of guilt at

trial can constitute a constructive denial of counsel claim. In Florida v. Nixon, 543

U.S. 175 (2004), the Court considered whether defense counsel’s strategic concession

of guilt in a capital case was the constructive denial of counsel. The Court noted that

“the gravity of the potential sentence in a capital trial and the proceeding’s two-phase

structure vitally affect counsel’s strategic calculus.” Id. at 191. As a result, the Court

found that defense counsel’s concession during a death penalty case, in which there

was overwhelming evidence of guilt, was a wise strategic decision to lower the chance

that the death penalty would be imposed. The Court thus concluded that defense

counsel’s concession was not the constructive denial of counsel. The Court, however,

noted that “such a concession in a run-of-the-mine trial might present a closer

question.” Id. at 90. Such a question is presented here.

    This was a non-capital case in which there was no strategic justification for

counsel to plead his client guilty in the context of a trial and thus not subjecting the



Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                         Page 20 of 24
         Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 21 of 24



case to meaningful adversarial testing. The constructive denial of counsel is

established. The Court should accordingly grant § 2255 relief and afford Ulbricht a

new trial.

III.      WHEN TRIAL COUNSEL CONCEDED GUILT, ULBRICHT’S RIGHT TO COUNSEL
          AND AUTONOMY WAS VIOLATED, WHICH IS STRUCTURAL ERROR REQUIRING
          REVERSAL OF ULBRICHT’S CONVICTIONS.

       Trial counsel usurped Ulbricht’s control over the objective of his defense, which

was to rely on the presumption of innocence and put the government to its proof when

he conceded Ulbricht’s guilt in his opening statement and numerous stipulations.

Trial counsel conceded Ulbricht’s guilt without Ulbricht’s understanding or consent

because Ulbricht was led to believe that counsel’s actions were still consistent with

his strategy to contest Ulbricht’s guilt.

       The Sixth Amendment guarantees a defendant the assistance of counsel to aid

him in his defense. U.S. Constitution, Amendment VI. The defendant’s right to

assistance of counsel recognizes that the defendant himself sets the objectives of the

defense. See Faretta v. California, 422 U.S. 807, 820 (1975); Gannett Co. v.

DePasquale, 443 U.S. 368, 382 (1979). While there are some decisions that trial

counsel can make, the decision whether to plead guilty is not one of them.

       The right to defend is personal to the defendant. See McCoy v. Louisiana, 138 S.

Ct. 1500, 1509-1510 (2018). While counsel may manage some trial details,

fundamental decisions remain for the defendant, including the decisions “whether to

plead guilty, waive the right to a jury trial, testify in one’s own behalf, and forgo an

appeal. Id. Autonomy to decide the objective of the defense in whether to plead guilty



Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                       Page 21 of 24
          Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 22 of 24



or to contest guilt, is one of those fundamental decisions reserved to the defendant.

Id.

      Trial counsel’s concession here, that Ulbricht created and ran the Silk Road, was

not based on any reasonable or permissible trial strategy.4 Trial counsel’s actions do

not measure up to the reasonably effective assistance of that is guaranteed by the

Sixth Amendment. See Strickland 466 U.S. at 687. There are some actions by trial

counsel, such as conceding guilt, which can never be found reasonable: “guilt is almost

always the only issue for the jury [in non-capital cases], and therefore admitting guilt

of all charged offenses will achieve nothing. It is hard to imagine a situation in which

a competent attorney might take that approach.” McCoy, 138 S.Ct. at 1514 (Alito, J.,

dissenting).

      When a defendant’s autonomy right (including the right to contest guilt and have

his jury trial) is violated by counsel, he need not show prejudice because his claim is

not subject to traditional ineffective-assistance-of-counsel analysis. McCoy, 138 S.Ct.

at 1510-1511. Violation of the right to autonomy is structural error and is not subject

to harmless error review. Id. Such an error requires reversal without further inquiry

because “the right at issue is not designed to protect the defendant against erroneous

conviction but instead protects some other interest,” such as “the fundamental legal

principle that a defendant must be allowed to make his own choices about the proper

way to protect his liberty.” Id. (quoting Weaver v. Massachusetts, 137 S. Ct. 1899,




      The government certainly treated trial counsel’s concession as proof of Ulbricht’s guilt when, in
      4

Closing Argument, the government attorney reminded the jury that “trial counsel ““admitted that the
defendant started Silk Road.” Tr at 2164.

Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                                    Page 22 of 24
       Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 23 of 24



1910 (2017)). A trial in which trial counsel compromises his client’s right to be

presumed innocent, and in which trial counsel concedes his client’s guilt, is

fundamentally unfair. For the reasons provided above, Ulbricht should be granted a

new trial.

IV. AN EVIDENTIARY HEARING IS WARRANTED

    Under section 2255, an evidentiary hearing is warranted and must be granted

“[u]nless the motion and the files and record of the case conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255 (emphasis added). The standard to

obtain an evidentiary hearing is not a “high bar for petitioners to meet.” United States

v. Lilly, 536 F.3d 190, 195 (3d Cir. 2008). Here, the record evidence does not refute

Ulbricht’s claim that his trial attorney advised him to reject a plea offer because he

incorrectly believed Ulbricht’s sentencing exposure would not worsen after a trial.

Similarly, Ulbricht’s other claims are not refuted by the record evidence. Ulbricht’s

claims are non-conclusory and—if proven true—would entitle Ulbricht to § 2255

relief. Therefore, the Court should hold an evidentiary hearing in this case.

                                    Conclusion

    Based on the foregoing, the Court should grant Ulbricht 28 U.S.C. § 2255 relief.




Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                       Page 23 of 24
      Case 1:14-cr-00068-LGS Document 362 Filed 06/29/19 Page 24 of 24



                                       /s Zachary Lee Newland
                                       Zachary Lee Newland
                                       Senior Litigation Counsel
                                       Brandon Sample PLC
                                       P.O. Box 250
                                       Rutland, Vermont 05702
                                       Tel: (802) 444-4357
                                       Fax: (802) 779-9590
                                       E-mail: zach@brandonsample.com
                                       Texas Bar: 24088967
                                       https://brandonsample.com

                                       Counsel for Ross William Ulbricht




                          CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing was served this

28th day of June 2019, via CM/ECF on all counsel of record.


                                       s/ Zachary L. Newland
                                       Zachary L. Newland




Ulbricht’s Memorandum in Support of Motion to Vacate,
Set Aside, or Correct Sentence Under 28 U.S.C. § 2255                      Page 24 of 24
